Title: To George Washington from John Barry, 19 March 1794
From: Barry, John
To: Washington, George


          
            Sir—
            March 19: 1794
          
          Finding that Government have partly determined to fit out Some Ships of War for the
            protection of our Trade against the Algerines, I beg leave to
            offer my self for the Comd of the Squadron conceiving my self
            competent thereto assuring your Excellency that should I be honored with your
            approbation, my utmost abilities and the most unremitting attention shall be exerted for
            the good of my Country, and also to approve my self Worthy of the high honor shown by
            your Excellency. Im your Obedient Humbl. Sert
          
            Copy
            J.B.
          
        